                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

DUANE MORTON,                                  )
         Plaintiff,                            )
                                               )
       v.                                      )       CAUSE NO.: 2:18-CV-450-JVB-JEM
                                               )
THE GIVING DAYS FOUNDATION,                    )
INC., a/k/a THE GIVING DAYS                    )
FOUNDATION CITY OF ORANGE,                     )
              Defendant.                       )


                                     OPINION AND ORDER

       This matter is before the Court on a Motion for Leave to Serve Third-Party Subpoena Prior

to Rule 26(f) Case Management Conference and for Extension of Time to File Motion for Default

Judgment [DE 10], filed by Plaintiff on July 16, 2019. Plaintiff wishes to move for default judgment

against Defendant, who has not answered or otherwise appeared in this case, and seeks to subpoena

telephone records to support his allegations of damages in support of his motion. He also seeks an

extension of time to file his motion for default judgment in order to allow time to receive the results

of the subpoena.

       The Federal Rules of Civil Procedure generally prohibit discovery from occurring before the

parties conduct a Rule 26(f) conference, but the Court may enter an order allowing early discovery

if there is good cause for the request. Fed. R. Civ. P. 26(d)(1) (“A party may not seek discovery from

any source before the parties have conferred as required by Rule 26(f), except . . . by court order.”);

see also Orlando v. CFS Bancorp, Inc., No. 2:13-CV-261 JD, 2013 WL 12329547, at *1 (N.D. Ind.

Oct. 10, 2013) (“A party seeking expedited discovery prior to a Rule 26(f) planning conference must


                                                   1
establish good cause for his request.”). “[D]eciding whether to permit expedited discovery and the

scope of any expedited discovery depends on the facts and circumstances of the particular matter,

and a demonstration why the requested discovery, on an expedited basis, is appropriate for the fair

adjudication of issues before the court.” Orlando, 2013 WL 12329547, at *1 (citing Roche

Diagnostics Corp. v. Medical Automation Systems, Inc., No. 1:10-cv-01718-SEB-DML, 2011 WL

130098, at *3 (S.D. Ind. 2011)).

       Plaintiff’s Complaint alleges violations of the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq., which provides for damages for each violation of the act. Plaintiff seeks to

obtain the records of the calls he alleges violates the Act in order to accurately determine the

claimed damages in a motion for default judgment. Because Defendant has not answered or

otherwise appeared, no Rule 26(f) case management conference has occurred in this case. Plaintiff

argues that there is good cause to permit the subpoena so that he can substantiate his allegations in

a situation where Defendant has refused to participate in the case. The Court concludes that the

scope of the requested discovery is limited, is unlikely to create an excessive burden on the

telephone company which will be receiving the subpoena, is not available from any other source,

and should be taken prior to a Rule 26(f) conference given the circumstances of this case. The Court

also recognizes that Plaintiff will need to receive the records before filing a motion for default

judgment.

       For the foregoing reasons, the Court GRANTS the Motion for Leave to Serve Third-Party

Subpoena Prior to Rule 26(f) Case Management Conference and for Extension of Time to File

Motion for Default Judgment [DE 10]. Plaintiff may serve a subpoena on Plaintiff’s telephone

provider as described in the Motion, along with a copy of this Order. The Court ORDERS that


                                                 2
Plaintiff has an extension of time until October 16, 2019, within which to file a motion for default

judgment.

       SO ORDERED this 18th day of July, 2019.

                                              s/ John E. Martin
                                              MAGISTRATE JUDGE JOHN E. MARTIN
                                              UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                                 3
